Citation Nr: 9911709	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-00 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine.

2.  Entitlement to service connection for degenerative joint 
disease of the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1951 to 
November 1952.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1997 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for degenerative arthritis of the back and 
knees, both on a direct basis and secondary basis.  It must 
be noted that in the April 1997 rating decision, the RO 
labeled both of the issues as service connection for 
degenerative joint disease of the knees as opposed to service 
connection for degenerative joint disease of the back 
(lumbosacral spine) and service connection for degenerative 
joint disease of the right and left knees.  In a December 
1997 rating decision, the RO corrected the error, but noted 
that in the reasons and bases of the April 1997 rating 
decision, it had correctly discussed the two, separate claims 
for service connection.

The appellant filed a claim for service connection for 
hearing loss in May 1997.  In a March 1998 rating decision, 
the RO granted service connection for bilateral hearing loss 
disability and assigned a noncompensable evaluation and 
granted service connection for tinnitus and assigned a 
10 percent disability evaluation.  The appellant has not 
filed a notice of disagreement as to the assignment of the 
noncompensable and 10 percent disability evaluations.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997) 
(notice of disagreement following denial of a particular 
claim for service connection cannot be construed as a notice 
of disagreement following the granting of service connection 
for that claim).  Therefore, these claims are no longer on 
appeal and will not be discussed in the decision.



FINDINGS OF FACT

1.  Competent evidence of a diagnosis of degenerative joint 
disease of the lumbosacral spine or degenerative joint 
disease of the knees in service or within one year following 
service is not of record.

2.  Competent evidence of a nexus between the diagnosis of 
degenerative joint disease of the lumbosacral spine and 
service or a service-connected disability is not of record.

3.  Competent evidence of a nexus between the diagnosis 
degenerative joint disease of the knees and service or a 
service-connected disability is not of record.


CONCLUSIONS OF LAW

1.  The claim for service connection for degenerative joint 
disease of the lumbosacral spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for degenerative joint 
disease of the knees is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant has not been clear as to 
whether he is seeking direct service connection or secondary 
service connection for degenerative joint disease of the 
lumbosacral spine and degenerative joint disease of the right 
and left knees.  In the April 1997 rating decision, the RO 
considered both direct and secondary service connection.  The 
Board agrees with the RO's consideration of direct and 
secondary service connection and will follow same in this 
decision.  The relevant evidence of record follows.

Service medical records reveal that at entrance and 
separation, clinical evaluations of the appellant's spine and 
other musculoskeletal and the lower extremities were normal.  
In April 1952, the appellant was injured in combat, when he 
was hit by a missile in the right chest, diaphragm, and 
liver.  It was noted that there was no major artery or nerve 
involvement.  A laparotomy was performed.

In a March 1953 rating decision, the RO granted service 
connection for tender scar, residual of laparotomy; pleural 
adhesions; and residuals of a laceration of liver and a scar 
on the right chest wall.  In a November 1967 rating decision, 
the RO reclassified the service-connected disability of 
tender scar, residual of laparotomy as shell fragment wound 
exit, Muscle Group XIX, with tender laparotomy scar and early 
ventral hernia.

In an October 1974 VA outpatient treatment report, the 
appellant complained of low back pain for the last two days.  
Examination of the back revealed no deformities or 
inflammation.  There was tenderness to palpation at the level 
of the lumbosacral spine.  X-rays taken at that time revealed 
osteoarthritic changes, but otherwise an essentially normal 
lumbosacral spine.

The appellant underwent a VA examination in August 1975.  He 
reported back problems and not being able to lift objects.  
He stated that he felt it was due to lack of stomach muscles.  
The lumbosacral spine was not examined nor was a diagnosis 
entered.

In a VA Form 21-4138, received in November 1996, the 
appellant stated that his knee and back injury had become 
more severe in that they were causing pain and restriction of 
mobility.  He stated that he had difficulty walking, 
standing, and limited range of motion.

The appellant underwent a VA examination in February 1997.  
The appellant reported that he took over-the-counter 
medications for his back and knees.  The VA examiner noted 
that the appellant had sustained a shell fragment wound 
(shrapnel wound) to the abdomen, liver, and right lung in 
August 1952.  The appellant reported that the shell blew him 
off of the top of a mountain and that the fall was 
approximately 100 yards.  The appellant reported that he was 
treated for the internal injuries.  The VA examiner noted 
that he/she was to address any possible connection between 
knee problems/back problems and the original shell fragment 
wound.  The appellant reported that the knee problems had its 
onset over the last year.  He stated that the right side was 
roughly equal to the left side in terms of symptoms.  The 
appellant stated that x-rays were taken of his knees and that 
"arthritis" was shown.  He stated that he was able to walk 
one mile and that such did not bother his knees, but that 
climbing stairs and riding a bike bothered his knees.

The appellant reported that he fell in his house 
approximately 20 years ago with the inability to arise.  He 
stated that he was hospitalized at that time.  Since that 
time, he had not been under the care of a physician for his 
back problem.  He described his back pain in the region of 
the lumbar spine.  He stated that he thought it was due to 
arthritis.  There was no radiation of pain down either leg.  
When questioned about limitations, the appellant stated that 
he was careful in regard to his back when walking.  He 
described lifting a 40-pound grandchild.  He reported no 
limitations attributable to back on either sitting or 
standing in one position.  When questioned about other 
limitations, the appellant stated that he could not do 
"cement work."

Upon physical examination, motor examination of the lower 
extremities was normal.  Deep tendon reflexes of the lower 
extremities was grossly normal.  The right and left knees 
were without deformity or effusion.  Range of motion of the 
right knee was to 115 degrees without tenderness.  Range of 
motion of the left knee was to 110 degrees without 
tenderness.  Range of motion of the lumbar spine was 
98 degrees of flexion with an additional 7 degrees of flexion 
with some discomfort; 30 degrees of extension, 56 degrees of 
left lateral flexion, and 40 degrees of right lateral flexion 
(the VA examiner noted that "[P]atient gave less effort on 
this maneuver").  Rotation to the left was 32 degrees, and 
rotation to the right was 32 degrees.  The diagnoses entered 
were degenerative joint disease of the knees and degenerative 
joint disease of the lumbosacral spine.  The VA examiner 
noted that the degenerative joint disease of the knees and 
the lumbosacral spine were not related to the shell fragment 
wound.

I.  Direct service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for direct service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The Board has determined that the appellant's claims for 
service connection for degenerative joint disease of the 
lumbosacral spine and degenerative joint disease of the 
knees, on a direct basis, are not well grounded.  

The Board must note that it is aware that the appellant is a 
combat veteran and that he is entitled to possible 
application of 38 U.S.C.A. § 1154(b) (West 1991).  Section 
1154(b) does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected.  
Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir. 1996).  Rather, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Id.

Here, the Board finds that the appellant has not stated that 
he injured his back in service; however, his representative 
has alleged such in the Statement of Representative in 
Appeals Case.  Specifically, the representative stated, 
"Appellant's testimony is of record that while engaged in 
combat with the enemy, a mortar exploded near him . . . that 
the 'blast threw him' a great distance, and that he landed on 
his back injuring it."  The appellant's representative 
further stated, "[The appellant] asserts there is no clear 
and convincing evidence contrary to his testimony of combat 
trauma to the back: 'being thrown off of a mountain' 
following shell fragment injury to the chest."  The Board 
does not agree with the representative's determination based 
on its review of the record.

As stated above, in the appellant's VA Form 21-4138, the 
appellant stated that his knee and back injury had gotten 
worse.  The appellant did not state how or when he injured 
his knees and back, although he labeled his back and knee 
injuries as service connected.  In his notice of disagreement 
and substantive appeal, he simply stated that he disagreed 
with the April 1997 rating decision, which addressed both 
direct and secondary service connection.  He did not 
elaborate on the specific reasons for his disagreement.  The 
appellant requested an RO hearing in his substantive appeal, 
and the record reflects that he failed to show for the 
hearing.  At the time of his VA examination in February 1997, 
the VA examiner stated that the appellant reported that the 
shell had blown him off the top of a mountain and fell 100 
yards.  The VA examiner did not state whether the appellant 
reported a specific injury at that time.  The VA examiner 
noted that the appellant reported a back injury 20 years 
prior, which would have been in 1977.  Additionally, the 
appellant underwent a VA audiological evaluation in January 
1998.  There, the appellant reported that he was hit by a 
mortar shell.  He reported no injury at that time to his back 
or knees.  The Board finds that a back injury in service has 
not been reported by the appellant.  This is supported by his 
1975 post service statement that he believed the back pain 
was due to lack of stomach muscles and his report of a post 
service injury.

Regardless, even if the Board accepted the appellant's 
representative's statement that the appellant had alleged 
that he injured his back during combat, the appellant's claim 
is still not well grounded, as the determination that the 
claim is not well grounded is based upon the lack of 
competent evidence of a nexus between an injury in service 
and the diagnosis of degenerative joint disease of the 
lumbosacral spine.  See Caluza, supra.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  
38 U.S.C.A. § 1154(b); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).  That section; however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  Since the current diagnosis for which the appellant 
seeks service connection is degenerative joint disease of the 
lumbosacral spine, he is not competent to allege that an 
injury in service caused the degenerative joint disease of 
the lumbosacral spine.  See Savage, 10 Vet. App. at 494 
citing Epps v. Brown, 9 Vet. App. 341 (1996); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996) (medical evidence is 
needed to provide causal nexus between veteran's inservice 
injury and arthritis of the cervical spine).

Here the appellant has brought forth evidence of a current 
diagnosis of degenerative joint disease of the lumbosacral 
spine.  However, he has not brought forth competent evidence 
of a nexus between the diagnosis of degenerative joint 
disease and a disease or injury in service or a diagnosis of 
degenerative joint disease of the lumbosacral spine within 
one year following service.  See Caluza, supra.  In fact, the 
evidence in the record shows a negative nexus to service.  At 
the time of the appellant's separation from service, clinical 
evaluation of the appellant's spine and musculoskeletal was 
normal.  In an October 1974 VA outpatient treatment report, 
the appellant reported back pain for the past two days.  
Although a diagnosis of osteoarthritis of the lumbosacral 
spine was entered, such diagnosis was not entered within one 
year following service.  Additionally, at the time of the 
appellant's February 1997 VA examination, he reported that he 
had fallen approximately 20 years ago and injured his back 
and was unable to get up.  That would place his injury in or 
around 1977, which is more than 20 years following service.

As to the claim for service connection for degenerative joint 
disease of the knees, neither the appellant nor his 
representative have alleged that the appellant injured his 
right and left knees in service.  See Caluza, supra.  
Further, there is no competent evidence of a nexus between 
the diagnosis of degenerative joint disease of the knees and 
a disease or injury in service.  See id.  

The Board notes that the appellant' has never alleged 
continuity of symptomatology since service.  The Board notes 
again that in October 1974, the appellant reported a two-day 
history of low back pain.  This places the onset of symptoms 
decades after service.  

The only nexus evidence is the appellant's contention that 
service connection is warranted for his back and knees (he 
has not specifically stated that he believes that his back 
problems or his knee problems are related to service).  
However, it has not been shown that he possesses the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
causation or diagnosis.  See Espiritu, 4 Vet. App. at 494; 
see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) (en 
banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  Thus, the appellant 
has failed to submit competent medical evidence of a nexus 
between the current diagnoses of degenerative joint disease 
of the lumbosacral spine and knees and a disease or injury in 
service or a diagnosis of arthritis within one year of 
service and the claims for service connection for 
degenerative joint disease of the lumbosacral spine and knees 
is not well grounded.  See Caluza, supra.

II.  Secondary service connection

Under 38 C.F.R. § 3.310(a) (1998), service connection shall 
be awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  A well-grounded claim for secondary 
service connection requires evidence of a current disability 
as provided by a medical diagnosis, a service-connected 
disease or injury, and competent evidence providing a nexus 
between the two.

As stated above, the appellant has not specifically stated 
that degenerative joint disease of the lumbosacral spine and 
knees is due to his service-connected shell fragment wound, 
exit, Muscle Group XIX, with tender laparotomy scar and early 
ventral hernia.  The appellant's representative, however, has 
alleged specifically that the appellant's degenerative joint 
disease of the knees is related to the service-connected 
shell fragment wound, exit, Muscle Group XIX, with tender 
laparotomy scar and early ventral hernia.

The Board has determined that the appellant's claims for 
service connection for degenerative joint disease of the 
lumbosacral spine and knees as secondary to the service-
connected shell fragment wound, exit, Muscle Group XIX, with 
tender laparotomy scar and early ventral hernia are not well 
grounded.  See Caluza, supra.  The appellant has established 
current diagnoses of degenerative joint disease of the 
lumbosacral spine and knees.  The first diagnosis of 
osteoarthritis of the lumbosacral spine was in October 1974.  
The first diagnosis of degenerative joint disease of the 
knees was in February 1997.  What the appellant has failed to 
show is medical evidence which states that degenerative joint 
disease of the lumbosacral spine and knees is due to the 
service-connected shell fragment wound, exit, Muscle Group 
XIX, with tender laparotomy scar and early ventral hernia.  
In fact, there is evidence to the contrary.  When the 
appellant underwent the VA examiner in February 1997, the VA 
examiner stated that the degenerative joint disease of the 
lumbosacral spine and knees was not related to the service-
connected shell fragment wound.

The medical evidence of record is silent as to any competent 
medical opinion that the current diagnoses of degenerative 
joint disease of the lumbosacral spine and knees are 
proximately due to or the result of the service-connected 
shell fragment wound, exit, Muscle Group XIX, with tender 
laparotomy scar and early ventral hernia, and thus the nexus 
element required by Reiber to well ground the claim fails.  
See Reiber, supra.

At this time, the only evidence that supports the claim of a 
nexus is the appellant's own statements.  The appellant is 
not a medical professional, and he is not competent to make a 
medical opinion such as this.  See Espiritu, 4 Vet. App. at 
494; see also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995) 
(en banc) ("[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is ordinarily required to fulfill the well-grounded 
claim requirement of section 5107(a)").  His statements do 
not give rise to well-grounded claims for service connection.

III.  General duty and other issues

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in December 1997.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  

The Board notes that the appellant's representative has 
asserted that the case should be remanded on the ground that 
the RO failed to follow the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (M21-1), Part III, 1.03(a) (Feb. 3, 1996), Part VI, 
2.10(f).  Paragraph 1.03(a) provides, in part, that before a 
decision is made about whether a claim is well grounded, it 
will be fully developed.  Paragraph 2.10(f) provides, in 
part, that when a claim is potentially plausible on a factual 
basis, the RO must initiate development and that the duty to 
assist will prevail while development is undertaken.  The 
appellant's representative has stated that the M21-1 
provisions are "substantive" and are equivalent to VA 
regulations, which are binding on VA.

First, the Board notes that it is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  38 
C.F.R. § 19.5 (1998).  However, the Board is specifically not 
bound by VA manuals, circulars, or other administrative 
issues.  Id.  

Second, the cited provisions of M21-1 that require full 
development of a claim during the pendency of a determination 
on the threshold issue of well-groundedness do not stand for 
the proposition that the duty to assist extends to claims 
that are not well grounded.

Third, the appellant's representative's arguments are moot 
because VA has complied with any policy implicit or explicit 
in M21-1 regarding development of not well-grounded claims by 
providing an examination and attempting to obtain VA medical 
records that the appellant alleged existed.  In the December 
1997 statement of the case, the RO informed the appellant of 
the evidence needed to well ground his claims.  Based on the 
appellant's vague statements in his VA Form 21-4138, the RO 
construed his request for service connection as a request for 
secondary service connection, as the appellant had not 
alleged that his back problems or his knee problems were 
incurred in service (although the RO properly considered 
direct service connection in the April 1997 rating decision 
on appeal).  The RO had the appellant undergo a VA 
examination to determine whether his back problems and/or 
knee problems were due to the service-connected shell 
fragment wound.  The appellant has not put the Board on any 
notice of private medical records that would be relevant to 
his claim.  The Board finds that the RO's development of the 
evidence in this case was as full and thorough as possible, 
under the circumstances, and that the RO has sought all 
available avenues of obtaining evidence on the appellant's 
behalf.

The appellant's representative has asserted that the Board 
may not rely on the decision in Meyer v. Brown, 9 Vet. 
App. 425, 433-34 (1996) as a basis for not remanding the 
appellant's claims, as that decision ignores certain language 
in 38 U.S.C.A. § 5107(a), which fails to give the full effect 
to all of the statutory language enacted by Congress.  The 
Board disagrees with such allegation, as it is not free to 
ignore a precedent decision by The United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals).  Regardless, the Board has already 
stated its reasons for not remanding the case for further 
development, as the RO has fully developed the appellant's 
claims: it sought to obtain VA medical records, it provided 
the appellant with a VA examination, and it issued a rating 
decision.


ORDER

Service connection for degenerative joint disease of the 
lumbosacral spine and degenerative joint disease of the knees 
is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

